Citation Nr: 0601154	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-06 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include pes planus.

2.  Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to service connection for bilateral foot 
pain/shin splints.  The veteran perfected a timely appeal of 
this determination to the Board.

In May 2004, the veteran, accompanied by his representative, 
offered testimony at a hearing held at the local VA office 
before the undersigned Veterans Law Judge (formerly referred 
to as a Member of the Board).  

In December 2004, this matter was remanded for additional 
development and adjudication.  This having been completed, 
the matter is again before the Board.  In this regard, the 
Board notes that, after the August 2005 Supplemental 
Statement of the Case was issued, additional evidence was 
submitted by the veteran without a waiver of RO 
consideration.  However, because this additional information 
is either redundant of evidence already associated with the 
veteran's file, or is not relevant to his current claim, the 
Board will continue with the veteran's claim and adjudicate 
this matter without reference to the additional material.  


FINDINGS OF FACT

1.  Moderate pes planus, was recorded on a November 1969 pre-
induction examination report and, hence, the veteran's feet 
were not of sound condition at induction into active duty.

2.  The veteran's pre-existing bilateral foot disorder, 
identified as pes planus, did not increase in severity during 
his period of active duty service.

3.  The veteran's shin splints are not related to a disease 
or injury in service.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder, to include pes planus, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1137, 1153 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Bilateral shin splints were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In this case, by way of letters dated in November 2003, and 
February and June 2005, the veteran was furnished notice of 
the types of evidence needed in order to substantiate his 
claims of service connection, as well as the types of 
evidence VA would assist him in obtaining.  The veteran was 
informed of his responsibility to identify, or submit 
directly to VA medical evidence, including evidence that 
shows an injury or disease in service, a currently 
disability, evidence of a relationship between the current 
disability and a disease or injury in service.  The veteran 
was also informed that this evidence could consist of medical 
records or medical opinions, as well as evidence from other 
sources.  The discussion contained in these letters provided 
the veteran notice of the types of evidence he needed to send 
to VA, the evidence that VA would assist in obtaining, and 
the veteran was directly informed that if he had any evidence 
in his possession that pertains to his claim, to sent it to 
VA.

In addition, by way of a rating decision dated in February 
2003, a Statement of the Case dated in February 2004, and a 
Supplemental Statement of the Case dated in August 2005, the 
RO advised the veteran and his representative of the basic 
law and regulations governing his claims, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the denial of his claims.  These documents, when 
considered together with RO's VCAA and development letters, 
also provided the veteran and his representative with 
adequate notice of the evidence, which was not of record, 
that was necessary to substantiate the veteran's claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf. 

In the present case, the Board notes that VA provided 
adequate VCAA notice, with respect to the veteran's claims 
only after the initial unfavorable decision in this case.  
While the notice provided was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the Statement of the Case and Supplemental Statement 
of the Case, and also prior to the transfer and certification 
of the veteran's case to the Board.  The Board also finds 
that the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and observes that the appellant and his representative had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the appellant's service medical 
records, post-service medical treatment records and VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claim.  In addition, 
this case was remanded by the Board for additional 
development.  In this case, the Board finds that VA undertook 
reasonable development with respect to the veteran's claim 
and further development is not warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.



II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including arthritis, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Bilateral Foot Disorder

With respect to the veteran's claim of entitlement to service 
connection for a bilateral foot disorder, to include pes 
planus, the Board notes that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he entered 
into military service except for conditions noted on the 
entrance examination, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. §§ 1137, 1153.

The service medical records show that, in the November 1969 
pre-induction examination report, the veteran was noted to 
have moderate pes planus.  In addition, in his report of 
medical history dated the same month, the veteran checked 
"yes" to foot trouble.  Inasmuch as the veteran's feet were 
not of sound condition upon entry into service, the veteran 
is not entitled to the presumption of soundness, and service 
connection may only be granted upon a showing of aggravation.  
See Paulson v. Brown, 7 Vet. App. 466, 468; see generally 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) 
(explaining that if a preexisting condition is noted upon 
entry into service, the claim is one for service-connected 
aggravation of that condition). 

In this respect, the veteran has not presented evidence that 
shows his bilateral foot disorder increased in severity 
during service.  The service medical records indicate that 
the veteran was seen on one occasion in February 1970 for 
complaints regarding his feet and his knee.  He was referred 
to a medical officer and apparently given a steroid 
injection.  However, no other complaints of treatment for 
foot or leg problems were noted in service.  In fact, a 
report of medical examination conducted in November 1971 for 
the purpose of discharge from active duty reveals that the 
veteran's feet and lower extremities were clinically 
evaluated as normal, and does not show that the underlying 
foot disorder was worsened in any permanent manner beyond the 
degree of disability that existed upon entry into service.  
Thus, the service medical records show no increase in the 
veteran's preexisting bilateral foot disorder during active 
duty to support a finding of aggravation.

After service, the veteran indicates that his feet bothered 
him after service and that he periodically sought the help of 
podiatrists.  Attempts to retrieve early records of such 
treatment were noted by the veteran to be futile, as many of 
these records had been purged or were otherwise unavailable. 

In January 2003, the veteran was afforded a VA examination in 
connection with his claims.  The examiner noted that the 
veteran's claims file was not available for review.  The 
veteran complained of painful fallen arches a well as shin 
splints.  He indicated to the examiner that he had pain with 
weightbearing over the years that the he previously sought  
medical attention from a podiatrist. He indicated that he 
wore arch supports in his shoes in the late 1980s or early 
1990s, but that he did not have any orthopedic shoes.  The 
veteran was found to have moderately pronated feet with 
bilateral pes planus, slightly greater on the left than on 
the right.  There was no pain on manipulation or palpation, 
although degenerative spurring of the MP joint of the great 
toe bilaterally was indicated.  The veteran was able to walk 
heal to toe and squat and arise again.  The veteran was 
diagnosed with bilateral pes planus, degenerative spurring of 
the MP joint of the great toe bilaterally, and soft corn in 
the webspace between the left fourth and fifth toes.  The 
examiner also indicated that there was no pain upon range of 
motion testing at the time of the examination.

VA and private records dated between January 2003 to February 
2005, indicate persistent foot and ankle pain and diagnoses 
of pes planus.  He has also been found to have degenerative 
arthritic changes of the subtalar joint of the left foot with 
reduced motion.  Orthotics were recommended.  Significantly, 
however, none of the evidence contains a medical opinion to 
support the veteran's contention that his preexisting 
bilateral foot disorder was aggravated in service.

Upon remand, the veteran was again afforded a VA examination 
in May 2005.  The examiner indicated that the veteran's 
claims file was available and reviewed in connection with the 
examination.  The examiner reviewed the veteran's history of 
pes planus, and noted the existence of this condition upon 
service entry.  The examiner also noted that the veteran 
conceded that he had bilateral pes planus upon service 
entrance, but that the veteran felt that his service 
aggravated his condition.  The veteran indicated that he 
basically had foot problems all of this life and that he came 
from a family of 15 children and that his family could not 
afford proper treatment or shoes for his condition.  He 
reported that his feet became more symptomatic in basic 
training and that he sought medical attention in service for 
this.  Upon examination, the veteran was again found to have 
pes planus.  He was also found to have small heel spurs.  The 
heel spurs were indicated to be unrelated to the veteran's 
military service.

With respect to whether the veteran sustained a permanent 
worsening of his pes planus in service, the examiner in May 
2005 noted that the veteran sought treatment for his feet and 
shins once in February 1970, but that the veteran's service 
record were otherwise devoid of complaints regarding his feet 
and legs.  The examiner also noted that the veteran's feet 
and lower extremities were found to be normal upon separation 
from the service.  And the examiner also noted that a medical 
entry dated in October 1971 indicated that the veteran was 
seen for an injured wrist while playing football shortly 
before discharge, indicating to the examiner that the 
veteran's condition allowed for such activity at that time.  
While the examiner found that it was likely that the veteran 
had increased in symptomatology in service, he stated that he 
could not resolve the matter as to whether he had any 
permanent worsening without resort to speculation, indicating 
that there is no evidence in the record indicating such.  

In this context, the VA examiner in May 2005, after reviewing 
the evidence, indicated that, while the veteran's condition 
may have increased in symptomatology during service, it would 
be mere speculation to conclude, based primarily on a lack of 
evidence, that this condition was aggravated by service or 
underwent any kind of permanent worsening.  See 38 U.S.C.A. 
§ 1153; VAOPGCPREC 3-2003.  In this regard, the Board 
observes that entitlement to service connection may not be 
based on speculation or remote possibility.  Opinions noting 
that "it is possible" that the veteran's condition may be 
related to service or have undergone a permanent worsening 
are insufficient to form a basis for a grant of service 
connection.  38 C.F.R. § 3.102 (2003).  See, e.g., Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

Similarly, the Board has considered the veteran's allegation 
that service connection is warranted because his bilateral 
foot disorder was aggravated by constant standing, marching 
and running as a requirement of military training.  The 
veteran, however, as a lay person, is not competent to offer 
a medical opinion as to the aggravation of any preexisting 
foot disorder, to include bilateral pes planus, during his 
period of active duty service.  See Heuer v. Brown, 7 
Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  In this respect, while the veteran 
can report his symptoms, his statements as to cause of any 
claimed aggravation must be supported by competent medical 
evidence, not merely allegations.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  No such evidence has been 
presented.  Hence, the veteran's statement standing alone 
cannot serve as a predicate for granting service connection 
for his bilateral foot disorder.  Therefore, the Board 
concludes that there is no basis in the record upon which 
service connection for a bilateral foot disorder, to include 
pes planus, may be granted.  

For the reasons discussed above, the Board determines that 
the record evidence supports a finding that the veteran's pes 
planus was noted upon his entry into service, and that this 
preexisting bilateral foot disorder did not increase in 
severity during such service.  Accordingly, entitlement to 
the claim for service connection for a bilateral foot 
disorder, to include pes planus, is not warranted.





B.  Shin Splints.

Turning the veteran's claim for service connection for 
bilateral shin splints, the Board observes that the service 
medical records reflect that the veteran was seen in February 
1970 for complaints related to his feet and knee for four 
days.  He was referred to a medical officer and appears to 
have been given a steroid injection.  The remainder of the 
service medical records contain no other entries regarding 
the veteran's feet or legs and his feet and lower extremities 
were noted to be normal upon separation from service, 
revealing no symptoms or pathology relative to shin splints.  

Significantly, additional VA and private medical reports 
dated subsequent to service, including VA examinations 
conducted in January 2003 and May 2005, do not disclose the 
presence of a current disability manifested by shin splints 
that can be related to service.  In particular, the May 2005 
VA examination report, which is most recent formal 
examination of record, concluded only with a history of shin 
splints, without any chronic disability involving the legs or 
shins being shown on physical examination.  Moreover, while 
the veteran did seek treatment in service for some kind of 
leg pain, which the VA examiner concludes may have been shin 
splints, the examiner was unable to conclude that the 
veteran's current condition , if any, is related to any 
injury in service.  Thus, the record contains no medical 
evidence indicating a nexus to service.

In this regard, the Board notes that, while the veteran may 
feel that his condition is related to his military service, 
the veteran is not competent to establish a medical diagnosis 
or show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without competent medical 
evidence showing a presently existing disability manifested 
by bilateral shin splints, which can be linked with his 
active duty service, there is no basis upon which to 
establish service connection.  Accordingly, the preponderance 
of the evidence is against the claim for service connection 
for shin splints.  The appeal is denied.  


ORDER

Entitlement to service connection for a bilateral foot 
disorder, to include pes planus, is denied.

Entitlement to service connection for bilateral shin splints 
is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


